An exhibit which is made a part of the pleadings and is material to understanding the plea of "another action pending for the same cause" is not printed. Even under the former rule, the (406) motion to dismiss would have been allowed. Fleming v. McPhail,  121 N.C. 183; Barnes v. Crawford, 119 N.C. 127. Much the more so is this true under the present Rule 28 (121 N.C. 695) which, to avoid just such disputes as to the materiality of omitted parts, requires the entire transcript on appeal to be printed.
Appeal dismissed.